                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


LEIGH COLBY, D.D.S., an individual; OCD
INVESTMENTS, LLC, an Oregon limited
liability company; and OREGON DENTAL,
P.C.,
                                                                     Case No. 6:18-cv-781-MC
               Plaintiffs,
       v.                                                            OPINION AND ORDER

INTERDENT SERVICE CORPORATION,

            Defendant.
_____________________________

MCSHANE, Judge:

       Following the sale of their dental practice, Plaintiffs brought a breach of contract claim

against the purchaser, defendant InterDent Service Corporation. The court previously dismissed

the complaint, finding that InterDent’s unwise business practices do not support a cause of action

under the contract. Because Plaintiffs fail to allege new facts in their amended complaint, and

because this Court previously rejected Plaintiffs’ legal theory, InterDent’s motion to dismiss,

ECF NO. 17, is GRANTED.



       1 – OPINION AND ORDER
                                                   BACKGROUND1

           On December 22, 2015, Plaintiffs and InterDent executed an Asset Purchase Agreement

(APA) outlining Interdent’s purchase of Plaintiffs’ dental practice. Am. Compl. ¶ 5; ECF No. 14.

InterDent purchased the practice for $2,834,484 in cash. APA § 1.04-1. The APA also contained

an “Earnout Payment” provision that promised plaintiffs a payment calculated on revenues

earned by the practice in the second year following the execution of the APA. Am. Compl. ¶ 7.

Specifically, InterDent would pay Plaintiffs an earnout based on a sliding scale ranging from $0

if net revenues were lower than $4,800,000 up to a maximum of $500,000 if revenues hit

$5,300,000 or more. APA § 1.06-1. The APA also contained a provision governing the post-

closing operation of the dental practice.

           Subject to the terms of this Agreement, after the Closing, InterDent shall have
           sole discretion with regard to all matters relating to the operation of the Dental
           Practice. InterDent shall have no obligation to operate the Dental Practice to
           achieve or maximize any Earnout Payments; provided that InterDent shall operate
           the Dental Practice in good faith and not in a manner intended to avoid making an
           Earnout Payment.

APA § 1.06-4.

           InterDent’s alleged breach of the APA as related to the earnout payment forms the basis

of the dispute at issue here. Plaintiffs’ original complaint alleged:

           As of the effective date of the APA, Plaintiffs were operating the Practice in a
           manner that, if continued, would have resulted in a maximum Earnout Payment of
           $500,000. For approximately five months, the Practice continued in a similar
           fashion. However, Defendant made several changes to the Practice that had a
           substantial impact on the bottom line and reduced the Practice’s revenue to a
           point where Plaintiffs would not be entitled to any Earnout Payment under the
           formula contained in the APA.

Compl. ¶ 9.


1
    At the motion to dismiss stage, I assume the truth plaintiffs’ allegations.
           2 – OPINION AND ORDER
       Specifically, InterDent: (1) cancelled a dental services financing plan used by over half of

the practice’s patients, resulting in a substantial drop in appointments and revenue; (2) cancelled

an agreement with a “major healthcare insurance plan” resulting in a substantial drop in patients

and revenue; and (3) failed to pay dentists employed by the practice as agreed in employment

agreements, resulting in a loss of revenue when two “high producing dentists” left the practice.

Compl. ¶¶ 9-10.

       As alleged herein, since the effective date of the APA, Defendant has taken
       several steps that were intended to and have caused the Plaintiffs Earnout
       Payment potential to drop to $0 when it had been on track to be paid out at the
       maximum amount of $500,000. Defendant is in breach of the APA and Plaintiffs
       are entitled a judgment against Defendant in the amount of $500,000.

Compl. ¶ 11.

       This Court dismissed the original complaint with leave to amend, concluding that the

APA provided that “InterDent could operate the practice as it pleased, while [P]laintiffs were

protected against InterDent intentionally attempting to avoid or lessen an earnout payment.” Op.

and Order 4; ECF No. 13. This Court then determined that “Plaintiff failed to include any

specific allegation that InterDent undertook the allegedly unreasonable acts with the intention of

depriving plaintiffs of an earnout payment.” Id. at 5. Instead, Plaintiffs’ complaint appeared to

challenge what Plaintiffs viewed as unwise business decisions in operating the practice. Op. and

Order 6.

       Plaintiffs’ amended complaint essentially mirrors the original complaint, with the

exception of two new assertions. First, Plaintiffs now allege:

       In paragraph 1.06-4 of the APA, Defendant expressly promised to act at all times
       in good faith. Additionally, in that same paragraph, separate and independent
       from the express obligation to act in good faith, Defendant promised not to act in
       a manner intended to avoid paying an Earnout Payment to Plaintiffs.


       3 – OPINION AND ORDER
Compare Am. Compl. ¶ 8 with Compl. ¶ 8.

        Second, Plaintiffs now claim that Interdent breached the contract by violating a duty to

act in good faith, rather than by intentionally depriving Plaintiffs of the earnout payment. Am.

Compl. at ¶ 11 (“The acts and failures to act alleged in paragraphs 9 and 10, above, constitute

bad faith conduct by Defendant, in direct breach of the express duty of good faith contained in

the APA.”).

                                            STANDARDS

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter that “state[s] a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual

allegations allow the court to infer the defendant’s liability based on the alleged conduct.

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). The factual allegations must present more than “the

mere possibility of misconduct.” Id. at 678.

        While considering a motion to dismiss, the court must accept all allegations of material

fact as true and construe those facts in the light most favorable to the non-movant. Burget v.

Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000). But the court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at

555. If the complaint is dismissed, leave to amend should be granted unless “the pleading could

not possibly be cured by the allegation of other facts.” Doe v. United States, 58 F.3d 494, 497

(9th Cir. 1995).

                                            DISCUSSION

        InterDent argues Plaintiffs’ amended complaint merely repeats the deficiencies the Court

pointed out when dismissing Plaintiffs’ original complaint. Def.’s Mem. Supp. Am. Mot.
        4 – OPINION AND ORDER
Dismiss 7; ECF No. 17. In response, Plaintiffs argue they have alleged plausible facts that

support their claim that Defendant is bound to act both in good faith and in a manner not

intended to reduce the earnout payment. Pls.’ Resp. to Def.’s Am. Mot. Dismiss 5; ECF No. 18.

Further, Plaintiffs argue that the allegations in the amended complaint are sufficient to establish a

claim for breach of an express contractual duty of good faith. Id. at 6. I disagree.

I. The amended complaint fails to correct the deficiencies in the original complaint.

       This Court granted InterDent’s first motion to dismiss, concluding that § 1.06-4 allowed

“InterDent [to] operate the practice as it pleased, while [P]laintiffs were protected against

InterDent intentionally attempting to avoid or lessen an earnout payment.” Op. and Order 4.

Plaintiffs raised the “dual contractual duties” argument—that § 1.06-4 of the APA required

InterDent to (1) operate the practice in good faith; and (2) not operate the practice in a manner

intended to avoid the earnout payment—in opposing InterDent’s motion to dismiss the original

complaint. Op. and Order 4 (quoting Pl.’s Resp. 6). In rejecting Plaintiffs argument, this Court

concluded:

       [T]he APA granted Interdent wide latitude in operating the practice. It explicitly
       provided that Interdent need not operate the practice with an eye towards making
       sure plaintiffs achieved, let alone maximized, the earnout. The APA only
       prevented Interdent from operating the practice in bad faith; i.e., “in a manner
       intended to avoid making an Earnout Payment.”

Op. and Order 5 (quoting § 1.06-4) (emphasis added).

       Plaintiffs were then granted leave to file an amended complaint “demonstrate[ing]

Interdent acted with the intention of denying plaintiffs an earnout payment.” Id. at 6.

       Instead of alleging more detailed facts regarding InterDent’s intentional acts, Plaintiffs

reassert the same dual-duty theory supporting InterDent’s alleged breach. See Am. Compl. ¶ 11.

Specifically, Plaintiffs allege the same facts regarding the parties and, more notably, the actions
       5 – OPINION AND ORDER
taken by InterDent that allegedly violated the APA. Both the original and the amended complaint

allege that InterDent’s acts of cancelling a dental services financing plan, cancelling an

agreement with a “major health insurance plan,” and failing to pay dentists in accordance with

employment agreements constituted a breach of the APA. The only difference between the two

claims is that the original complaint alleges that InterDent acted intentionally, comp. ¶ 11, while

the amended complaint alleges that InterDent acted in bad faith, am. compl. ¶ 11. No new facts

are alleged in the amended complaint. Instead, Plaintiffs merely substitute one legal conclusion

for another. However, the Court already concluded § 1.06-4 “only prevented Interdent from

operating the practice in bad faith; i.e., ‘in a manner intended to avoid making an Earnout

Payment.’” Op. and Order 5 (quoting § 1.06-4).

       Where an amended complaint “fail[s] to correct the deficiencies identified in [the]

original complaint . . . [and instead] ‘essentially re-pled the same facts and legal theories’ in the

amended complaint,” dismissal with prejudice is appropriate. Loos v. Immersion Corp., 762 F.3d

880, 890–91 (9th Cir. 2014) (quoting U.S. Mortg., Inc. v. Saxton, 494 F.3d 833, 843 n.11 (9th

Cir. 2007). Because Plaintiffs attempt to re-litigate the duties created by § 1.06-4 instead of

following the Court’s order to provide specific factual allegations “demonstrate[ing] Interdent

acted with the intention of denying plaintiffs an earnout payment,” Op. and Order 6, the amended

complaint fails to correct the original complaint’s deficiencies. As a result, dismissal with

prejudice is appropriate.

II. Plaintiffs fail to state claim for breach of an express contractual duty of good faith.

       Plaintiffs also allege that InterDent violated the express duty of good faith, a “separate

and independent” duty created by § 1.06-4. Am. Compl. ¶ 11. Even assuming this Court did not



       6 – OPINION AND ORDER
already reject this dual-contract theory, Plaintiffs fail to state a claim for breach of the express

duty of good faith.

         Plaintiffs rely on Best v. U.S. Nat’l Bank of Or., 303 Or. 557 (1987) in support of their

argument that InterDent acted in an objectively unreasonable manner, Pls.’ Resp. to Def.’s Am.

Mot. Dismiss 6.2 In Best, the Oregon Supreme Court articulated that “the purpose of the good

faith doctrine is to prohibit improper behavior in the performance and enforcement of contracts.”

303 Or. at 562.3 Additionally, the court in Best provided a non-exclusive list of bad faith

conduct, including “evasion of the spirit of the bargain, lack of diligence and slacking off, willful

rendering of imperfect performance, abuse of power to specify terms, and interference with or

failure to cooperate in the other party’s performance.” Id. at 563 (quoting Restatement (Second)

of Contracts § 205, cmt. d (Am. Law Inst. 1979)).

         Plaintiffs err in asserting that InterDent’s actions are “concrete examples of bad faith

conduct.” Pl.’s Resp. to Def.’s Am. Mot. Dismiss 6. Plaintiffs do not discuss, in their pleadings

or their briefs, what makes InterDent’s actions similar to the judicially-recognized examples of

bad faith conduct. Instead, Plaintiffs are satisfied simply alleging the legal conclusion that

InterDent’s actions constitute bad faith. Am. Compl. ¶ 11. Plaintiffs’ allegations show only that

InterDent operated the dental practice and, due to three business decisions, the practice’s

revenues decreased. In their brief, Plaintiffs allege that InterDent “drove a valuable and


2
  APA § 11.06 provides “the construction and performance of this Agreement will be governed by the laws of the
state in which the Dental Practice is located.” Because the dental practice at issue is located in Eugene, Oregon,
Oregon law applies.
3
  Despite arguing that an express duty should not be overridden by an implied duty, pl.’s resp. to def.’s am. mot.
dismiss 4, Plaintiffs attempt to support their allegation that InterDent violated an express duty of good faith by citing
to cases involving interpretation of the implied duty of good faith. However, Oregon courts have interpreted express
duties of good faith and the implied duty of good faith in the same manner. See Pollock v. D.R. Horton, Inc.-
Portland, 190 Or. App. 1, 13 (Or. Ct. App. 2003) (holding that, where an APA provision creates an express duty of
good faith but does not define the term “good faith,” courts apply “the meaning that Oregon law normally gives to
the term.”).
         7 – OPINION AND ORDER
historically successful practice into the ground,” Pl.’s Resp. to Def.’s Am. Mot. Dismiss 6, but

they fail to allege any facts showing that InterDent “drove the practice into the ground.” Indeed,

Plaintiffs appear to walk back this argument in the amended complaint by alleging—without any

further detail— that InterDent’s actions resulted only in revenues falling below the minimum

amount needed to trigger the earnout payment. See Am. Compl. ¶ 11 (“Defendant violated this

duty to operate the Practice in good faith by carrying out operational actions that resulted in a

significant reduction in revenue[.]”); see also Am. Compl. ¶ 9 (“However, Defendant made

several changes to the Practice that had a substantial impact on the bottom line and reduced the

Practice’s revenue to a point where Plaintiffs would not be entitled to any Earnout Payment

under the formula contained in the APA.”).

       Even assuming Plaintiffs are correct in asserting that APA § 1.06-4 creates two

independent duties, Plaintiffs’ theory—as reflected in the amended complaint—again challenges

what they view as unwise business decisions rather than bad faith conduct. The challenged

actions leading to decreased revenues do not give rise to a claim of bad faith merely by calling it

so. See Best, 303 Or at 563 (quoting Restatement (Second) of Contracts § 205 and noting

examples of bad faith conduct consist of “evasion of the spirit of the bargain, lack of diligence

and slacking off, willful rendering of imperfect performance, abuse of power to specify terms,

and interference with or failure to cooperate in the other party’s performance.”).

///

///

///

///

///
       8 – OPINION AND ORDER
                                        CONCLUSION

       Plaintiffs failed to allege any new facts in the amended complaint to support a claim for

breach of contract. Interdent’s amended motion to dismiss the amended complaint with

prejudice, ECF No. 17, is GRANTED.

       IT IS SO ORDERED.

       DATED this 24th day of October, 2018.

                                             ______/s/ Michael McShane________
                                                      Michael McShane
                                                 United States District Judge




       9 – OPINION AND ORDER
